Citation Nr: 1124025	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-23 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the U.S. Navy from February 1945 to July 1946.  

This case originally came before the Board of Veterans' Appeals (Board) from appeal from a March 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO denied the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board remanded the case for additional development in September 2010; the case has now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The appellant was a sailor who served in the Asiatic-Pacific Theater; he was stationed aboard the USS J.R.Y. BLAKEY (DE-140) and the USS HERBERT C. JONES (DE-137) which were Edsall-class destroyer escorts.

2.  Whispered voice and spoken voice testing are insensitive to high frequency hearing loss, which is the area of hearing most affected by noise exposure.

3.  The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.

4.  The evidentiary record raises a reasonable doubt as to whether the appellant has tinnitus which is related to acoustic trauma in service.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In this case, the Board is granting in full the benefits sought on appeal (service connection).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The Board notes that the Veteran was provided, in September 2010, with notice of the information and evidence necessary to substantiate the initial rating(s) and effective date(s) to be assigned in the event his claim(s) was/were successful.

II.  The Merits of the Claims

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral hearing loss and tinnitus due to noise exposure while on active duty pursuant to his duties as a sailor aboard ships.  The appellant's service personnel records state that he served in the Asiatic-Pacific Theater and that he served aboard the USS J.R.Y. BLAKEY (DE-140) and the USS HERBERT C. JONES (DE-137) which were Edsall-class destroyer escorts.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Review of the appellant's service medical records reveals that he underwent a service entrance examination in February 1945, as well as a service separation examination in July 1946.  No audiometric testing was performed on either occasion; spoken and whispered voice testing was utilized.
 
In November 1997, the appellant sought treatment from a private practitioner for complaints of decreased hearing; no mention of tinnitus is included in the associated report.  The audiologist noted that the appellant had had a history of noise exposure in the Navy 50 years earlier.  Audiometric testing revealed the presence of hearing loss bilaterally.  The audiologist rendered an impression of sensorineural hearing loss and stated that the appellant's hearing loss was consistent with his history of noise exposure.

The appellant underwent VA audiometric testing in November 2009.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
70
75
85
LEFT
20
35
65
70
85

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The VA examining audiologist reviewed the claims file.  The appellant reported noise exposure from ship engines and guns in the Navy.  He said that he had first noticed hearing loss when he came out of service.  The examiner stated that she was unable to resolve the question of the etiology of the appellant's hearing loss and tinnitus without resort to speculation.

Another VA audiologist reviewed the report of the November 2009 VA audiology examination, the claims file, and the appellant's medical records.  The audiologist referred to the November 1997 private audiology findings.  The audiologist opined that it was at least as likely as not that the appellant's hearing loss was caused by his noise exposure in service.

The appellant underwent another VA audiometric examination in March 2011.  The puretone threshold results from the audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
75
80
85
LEFT
35
45
70
75
80

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 72 percent in the left ear.  Each ear again met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The appellant complained of tinnitus which he described as a 'sea noise' and he said that this noise did not go away.  He gave the onset of the tinnitus as 1946.  The audiologist reviewed the appellant's claims file and stated that the whisper and spoken voice tests reflected in the service medical records were not valid measures of hearing status and that, therefore, the appellant's hearing status at enlistment and discharge was unknown.  After considering the examination results together with the evidence of record, including the 1997 private audiologist's report and the appellant's post-service noise exposure, the VA audiologist concluded that that it was at least as likely as not that the etiology of the appellant's hearing loss was his noise exposure in service.  The audiologist also noted that the tinnitus was secondary to the hearing loss and therefore opined that that it was at least as likely as not that the appellant's tinnitus was caused by his noise exposure in service.

The evidence unfavorable to the claim for service connection in this case consists of the service medical treatment records which contain no mention of hearing loss or tinnitus, the many years between service and clinical documentation of hearing loss, the 1997 private audiology examination report in which there is no mention of tinnitus, and the appellant's denial of current tinnitus during the November 2009 VA examination which tend to indicate that neither the appellant's hearing loss nor his tinnitus is likely related to his naval service.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, as well as from tinnitus, and that he served aboard ships while he was on active duty.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with his Navy duties.  In addition, there is evidence from a private audiologist that the appellant's bilateral hearing loss was consistent with his history of military noise exposure.  There are also two VA audiologist opinions which indicate that the appellant's current hearing loss is related to his naval service, and one VA audiologist opinion that the appellant's tinnitus is related to his (service-related) hearing loss.

The Board concludes that evidence for and against the claims for service connection for bilateral hearing loss and tinnitus is at least in approximate balance.  In other words, the record presents a reasonable doubt that the Veteran's bilateral hearing loss had its onset during his active service and has continued to the present.  The record also presents a reasonable doubt that the Veteran's tinnitus had its onset during his active service and/or is etiologically related to the hearing loss.  The Board will resolve that doubt in the Veteran's favor and grant service connection for bilateral hearing loss and for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


